Citation Nr: 0938848	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicides.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003, the Veteran submitted a claim for service 
connection for COPD.  He asserted that his COPD was related 
to his active service.  Alternatively, the Veteran contended 
that his COPD was related to exposure to herbicides.  

Examinations and reports of medical history upon enlistment 
and discharge noted normal lungs and chest.  However, a 
January 1967 record indicated complaints of chest pain 
following a cough, and a July 1969 treatment record noted a 
diagnosis of an upper respiratory infection and bronchitis.  
The Board notes that while the Veteran's service personnel 
records reflect that the Veteran was stationed in Thailand, 
there is no evidence that the Veteran was stationed in 
Vietnam.  

Post service treatment records reflect treatment for COPD and 
asthma.   Additionally, the Board notes that the Veteran 
receives Social Security disability benefits for chronic 
pulmonary insufficiency.  Unfortunately, while the records 
were initially requested, the medical records that were the 
basis for the grant of Social Security disability benefits 
are not associated with the claims file.  The duty to assist 
requires further development.  38 C.F.R. § 3.159(c).    



Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
authorization, the RO must attempt to 
obtain copies of the Veteran's Social 
Security Administration records, 
including any medical records.  If the 
RO is unsuccessful in its efforts to 
obtain any such evidence, it must: (a) 
notify the claimant of the specific 
records that it is unable to obtain; 
(b) explain the efforts VA has made to 
obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant 
must then be given an opportunity to 
respond should so inform the Veteran 
of its inability to obtain the 
evidence and request the Veteran to 
submit such evidence.

2.	After obtaining any necessary 
authorizations, the RO/AMC should 
attempt to obtain copies of all 
pertinent VA treatment records from 
October 2008 to the present.  If 
records are not obtained, the claims 
file should contain documentation as 
to the attempts made.

3.	Thereafter, the RO should readjudicate 
the claims.  If either benefit is not 
granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the file is returned to 
the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


